By the Court,

Marcy, J.
The Revised Statutes, (vol. 2, p. 261, § 204,) declare that no appeal shall be dismissed on account of any informality or other imperfection in the bond, if the appellant and his surities consent to amend, or if an other sufficient bond be filed. This law was in force when the appeal in this case was dismissed, and ought to have governed in the decision of the question, although the appeal was made previous to the first day of January. In its terms, it applies as well to appeals made before as subsequent to its going into effect, and no reason is perceived why its remedial provisions should not apply as well to the case of an appeal brought before as subsequent to that time. An alternative mandamus is ordered.